DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BICE et al. (U.S. Publication No. 2006/0084746, hereinafter BICE).
Regarding claims 1-4, 8, and 11-16, BICE teaches in step (A) method, the aqueous suspension of particulate inorganic oxide is contacted with one or more of the organometallic reactants in the presence of an amount of acid [0058]. While conducting-step (A), the presence of surfactant including anionic surfactants and cationic surfactants [0060] (Note: surfactants satisfy emulsifiers). In step (B) water-immiscible organic solvent is present at a solvent to inorganic oxide, alternatively, the hydrophobic inorganic oxide may be recovered from the aqueous suspension by spray drying [0062]. When step B is used to recover the hydrophobic inorganic oxide in a water immiscible solvent, the pH of the hydrophobic inorganic oxide may be increased by washing with dilute aqueous neutralizing agents [0055] (which reads on (b) of the present invention). In a preferred method, steps (A) and step (B) are performed sequentially [0062 and 0083]. The hydrophobic particulate inorganic oxide include the reaction product of (1) hydrophilic inorganic oxide selected for the group consisting of hydrophilic particulate amorphous precipitated silica, hydrophilic particulate alumina, and mixtures thereof, and (2) at least one organometallic reactant including an organometallic compound represented by the formula: 

    PNG
    media_image1.png
    31
    92
    media_image1.png
    Greyscale

Wherein (a) each M is independently silicon, titanium, and zirconium; (b) each R1 is independently a hydrocarbon group having no ethylenic unsaturation which contains from 1 to 18 carbon atoms; (c) each X is independently halo, amino, alkoxy containing from 1 to 12 carbon atoms; (d) a is 1 [0009]. 
A cured rubber composition comprises the hydrophobic inorganic oxide [0067]. The curable organic rubber composition may be molded and cured to form articles including tires [0075].
Regarding claims 9 and 10, BICE teaches the hydrophobic particulate inorganic oxide and a coupling agent(s) which is present in the rubber composition. Examples of coupling agents include mercaptopropyltrimethoxysilane [0047].
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. BICE et al., the closest prior art, fails to teach the claimed emulsifier and the amount of the aqueous slurry. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763